Exhibit 10.1

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT is made and entered into as of the      day of
                 (this “Agreement”) by and between Central European Distribution
Corporation, a Delaware corporation (the “Company”), and
                                         (“Indemnitee”).

WHEREAS, the Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks and the limitations of
coverage of liability insurance;

WHEREAS, the Company and Indemnitee desire to continue to have in place the
additional protection provided by an indemnification agreement and to provide
indemnification and advancement of Expenses (as defined below) to Indemnitee to
the maximum extent permitted by Delaware law; and

WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced Expenses by the Company as set
forth herein;

NOW, THEREFORE, the Company and Indemnitee hereby agree as set forth below:

1. DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:

“Bylaws” means the Amended and Restated Bylaws of the Company, as such may be
amended from time to time.

“Certificate” means the Amended and Restated Certificate of Incorporation of the
Company, as such may be amended from time to time.

“Corporate Status” describes the status of a person who is or was a member of
the board of directors of the Company (the “Board”) or was otherwise a director,
officer, employee or agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, which such person is or was serving at the request of the Company.

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Expenses” shall include attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, filing fees, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses and obligations of any nature
whatsoever paid or incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding.



--------------------------------------------------------------------------------

“Independent Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement) or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.

“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, proceeding, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of (i) the fact
that Indemnitee is or was a director or officer of the Company, (ii) any action
taken by Indemnitee or of any inaction on his part while acting in, or the fact
of, his Corporate Status. Any of the foregoing proceedings described in the
immediately preceding sentence (i) shall be deemed a Proceeding, whether or not
Indemnitee is acting or serving in any such capacity at the time any liability
or expense is incurred for which indemnification can be provided under this
Agreement and (ii) shall include any Proceeding pending on or before the date of
this Agreement; provided that such definition shall exclude a Proceeding
initiated by Indemnitee pursuant to Section 7 to enforce his rights under this
Agreement.

2. INDEMNITY. The Company hereby agrees to hold harmless and indemnify
(including the advancement of Expenses) Indemnitee to the fullest extent
authorized or permitted by law (regardless of, among other things, any amendment
to or revocation of the Certificate or the Bylaws). In furtherance of the
foregoing indemnification, and without limiting the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 2(a) if, by reason of his Corporate Status, he is, or is threatened to
be made, a party to or participant in any Proceeding other than a Proceeding by
or in the right of the Company. Pursuant to this Section 2(a), Indemnitee shall
be indemnified against all Expenses, judgments, penalties, fines and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such Expenses, judgments,
penalties, fines or amounts paid in settlement) actually and reasonably incurred
by him or on his behalf in connection with such Proceeding or any claim, issue
or matter therein, if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful.

 

2



--------------------------------------------------------------------------------

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 2(b) if, by reason of
his Corporate Status, he is, or is threatened to be made, a party to or
participant in any Proceeding brought by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 2(b), Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by him or
on his behalf in connection with such Proceeding if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company; provided, however, that, if applicable law so provides, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Indemnitee shall have been
finally adjudged to be liable to the Company unless and to the extent that the
Court of Chancery of the state of Delaware shall determine that such
indemnification may be made.

(c) Indemnification for Expenses if Indemnitee of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with each successfully resolved claim, issue or matter. For purposes of this
Section 2 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

3. ADDITIONAL INDEMNITY. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 2, the Company shall and hereby
does indemnify and hold harmless Indemnitee against all Expenses, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, penalties, fines or amounts paid in settlement)
actually and reasonably incurred by him or on his behalf if, by reason of his
Corporate Status he is, or is threatened to be made, a party to or participant
in any Proceeding (including a Proceeding by or in the right of the Company).
The only limitation that shall exist upon the Company’s obligations pursuant to
this Section 3 shall be that the Company shall not be obligated to make any
payment to Indemnitee that is finally determined (under the procedures, and
subject to the presumptions, set forth in Sections 7 and 8 hereof) to be
unlawful.

 

3



--------------------------------------------------------------------------------

4. CONTRIBUTION IN THE EVENT OF JOINT LIABILITY.

(a) Whether or not the indemnification provided in Sections 2 and 3 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), Company shall pay,
in the first instance, the entire amount of any judgment, penalty, fine or
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, penalties,
fines or amounts paid in settlement) of such Proceeding without requiring
Indemnitee to contribute to such payment and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall contribute to the amount of Expenses, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, penalties, fines or amounts paid in settlement) actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with him
(or would be if joined in such Proceeding), on the one hand, and Indemnitee, on
the other hand, from the transaction(s) or event(s) from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the transaction(s)
or event(s) that resulted in such Expenses, judgments, penalties, fines or
settlement amounts (including all interest, assessments and other charges paid
or payable in connection with or in respect of such Expenses, judgments,
penalties, fines or amounts paid in settlement), as well as any other equitable
considerations which the law may require to be considered. The relative fault of
the Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with him (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

 

4



--------------------------------------------------------------------------------

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s) or
transaction(s) giving cause to such Proceeding and (ii) the relative fault of
the Company (and its directors, officers, employees and agents) and Indemnitee
in connection with such event(s) and transaction(s).

5. INDEMNIFICATION FOR EXPENSES OF A WITNESS. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness, or is made (or asked) to respond to discovery
requests, in any Proceeding to which Indemnitee is not a party, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection therewith.

6. ADVANCEMENT OF EXPENSES. Notwithstanding any other provision of this
Agreement, the Company shall advance all reasonable Expenses incurred by or on
behalf of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Corporate Status within 30 days after the receipt by the Company of a written
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses. Any advances and undertakings to repay pursuant to this Section 6
shall be unsecured and interest free. Notwithstanding the foregoing, the
obligation of the Company to advance Expenses pursuant to this Section 6 shall
be subject to the condition that, if, when and to the extent that the Company
determines (in accordance with the presumptions and procedures set forth herein)
that Indemnitee would not be permitted to be indemnified under applicable law,
the Company shall be entitled to be reimbursed, within 30 days of such
determination, by him for all such amounts theretofore paid; provided, however,
that if Indemnitee has commenced or thereafter commences legal proceedings to
secure a determination that he should be indemnified under applicable law, any
determination made by the Company that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any advance of Expenses until a final
judicial determination is made with respect thereto. Indemnitee’s entitlement to
such Expenses shall include those incurred in connection with any Proceeding by
Indemnitee seeking adjudication pursuant to this Agreement.

 

5



--------------------------------------------------------------------------------

7. PROCEDURES AND PRESUMPTIONS FOR DETERMINATION OF ENTITLEMENT TO
INDEMNIFICATION. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the law and
public policy of the state of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

(a) To obtain indemnification (including, but not limited to, the advancement of
Expenses and contribution by the Company) under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification. Notwithstanding the foregoing, any
failure of Indemnitee to provide such a request to the Company, or to provide
such a request in a timely fashion, shall not relieve the Company of any
liability that it may have to Indemnitee unless, and to the extent that, such
failure actually and materially prejudices the interests of the Company.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 7(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case by one of the following three methods, which shall be at the election of
Indemnitee: (1) by a majority vote of the Disinterested Directors, even though
less than a quorum; or (2) by Independent Legal Counsel in a written opinion; or
(3) by the stockholders of the Company.

(c) If the determination of entitlement to indemnification is to be made by
Independent Legal Counsel pursuant to Section 7(b) hereof, Independent Legal
Counsel shall be selected as provided in this Section 7(c). Independent Legal
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board). Indemnitee or the Company, as the case may
be, may, within 30 days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that Independent Legal Counsel so selected does not
meet the requirements of “Independent Legal Counsel” as defined in Section 1 of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Legal Counsel. If a written objection is made
and substantiated, the Independent Legal Counsel selected may not serve as
Independent Legal Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If, within 20 days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 7(a) hereof, no Independent Legal Counsel shall have been selected
and not objected to, either the Company or Indemnitee may seek judicial
resolution of any objection, which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Legal Counsel or for the
appointment as Independent Legal Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Legal Counsel under Section 7(b) hereof. The Company shall pay any
and all reasonable fees and expenses of Independent Legal Counsel incurred by
such Independent Legal Counsel in connection with acting pursuant to
Section 7(b) hereof. The Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 7(c), regardless of the manner in
which such Independent Legal Counsel was selected or appointed.

 

6



--------------------------------------------------------------------------------

(d) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume (unless there is clear and convincing evidence to the contrary) that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 7(a) of this
Agreement. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence. Neither
the failure of the Company (including by its directors or Independent Legal
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Legal
Counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

(e) Indemnitee shall be presumed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Company, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company in the course of their duties, or on the advice of legal counsel
for the Company, the Board or any committee of the Board or on information or
records given or reports made to the Company by an independent certified public
accountant, by a financial advisor or by an appraiser or other expert selected
with reasonable care by the Company, the Board or any committee of the Board. In
addition, the knowledge and actions, or failure to act, of any director,
officer, agent or employee of the Company shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.
Whether or not the foregoing provisions of this Section 7(e) are satisfied, it
shall in any event be presumed (unless there is clear and convincing evidence to
the contrary) that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion, by clear and convincing evidence.

(f) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such Proceeding with or without payment of money or other
consideration) it shall be presumed (unless there is clear and convincing
evidence to the contrary) that Indemnitee has been successful on the merits or
otherwise in such Proceeding. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.

 

7



--------------------------------------------------------------------------------

(g) If the person, persons or entity empowered or selected under Section 7(b)
hereof to determine whether Indemnitee is entitled to indemnification shall not
have made a determination within 60 days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, thereto; provided, however, that the foregoing provisions of
this Section 7(g) shall not apply if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 7(b) of
this Agreement and if within 15 days after receipt by the Company of the request
for such determination the Board or the Disinterested Directors, if appropriate,
resolve to submit such determination to the stockholders for their consideration
at the next annual meeting thereof and such determination is made thereat.

(h) Indemnitee shall reasonably cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, and provide to such person, persons or entity upon reasonable
advance request any documentation or information, which is reasonably available
to Indemnitee and reasonably necessary to such determination. Nothing in this
Agreement shall require Indemnitee to waive any of his rights under the United
States Constitution or to provide information, which is privileged or otherwise
protected from disclosure. Any Independent Legal Counsel, member of the Board,
or stockholder of the Company shall act reasonably and in good faith in making a
determination under the Agreement of Indemnitee’s entitlement to
indemnification. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(i) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner that he reasonably believed to be in or not opposed to the best interests
of the Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his conduct was unlawful.

 

8



--------------------------------------------------------------------------------

8. REMEDIES.

(a) In the event that (i) a determination is made pursuant to Section 7 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 7(b) of this Agreement within 90 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within 30 days after
receipt by the Company of a written request therefor, or (v) payment of
indemnification is not made within 30 days after a determination has been made
that Indemnitee is entitled to indemnification or such determination is deemed
to have been made pursuant to Section 7 of this Agreement, Indemnitee shall be
entitled to an adjudication of his entitlement to such indemnification.
Indemnitee shall commence such proceeding seeking an adjudication within 180
days following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 8(a). The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

(b) In the event that a determination shall have been made pursuant to
Section 7(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 8
shall be conducted in all respects as a de novo trial, on the merits and
Indemnitee shall not be prejudiced in any way by reason of that adverse
determination.

(c) If a determination shall have been made pursuant to Section 7(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 8, absent a prohibition of such indemnification under applicable
law.

(d) In the event that Indemnitee, pursuant to this Section 8, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of Expenses or insurance
recovery.

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
The Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten days after receipt by the Company of
a written request therefore) advance, to the extent not prohibited by law, such
expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

 

9



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

9. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.

(a) The rights of indemnification and advancement of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Certificate of
Incorporation, the Bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise. No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the law, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent or later assertion or
employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, which such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

10



--------------------------------------------------------------------------------

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

10. EXCEPTION TO RIGHT OF INDEMNIFICATION. Notwithstanding any other provision
of this Agreement, Indemnitee shall not be entitled to indemnification under
this Agreement with respect to any Proceeding brought by him, or any claim
therein (except claims by way of defense, counterclaim or crossclaim), unless
(a) the bringing of such Proceeding or making of such claim shall have been
approved by the Board, (b) such Proceeding is being brought by Indemnitee to
assert his rights under this Agreement, or (c) as otherwise required under
Section 145 of the General Corporation Law of the state of Delaware, regardless
of whether Indemnitee is determined to be entitled to such indemnification or
insurance recovery as the case may be.

11. DURATION OF AGREEMENT. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is serving as an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise) and shall
continue thereafter so long as Indemnitee is or may become subject to any
Proceeding (or any proceeding commenced under Section 7 hereof) by reason of his
Corporate Status, whether or not he is acting or serving in any such capacity at
the time any liability or expense is incurred for which indemnification can be
provided under this Agreement. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.

12. SECURITY. To the extent requested by Indemnitee and approved by the Board,
the Company shall at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.

13. ENFORCEMENT.

(a) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

(b) The Company and Indemnitee agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that they each will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the state of Delaware or in Delaware State court, this being in
addition to any other remedy to which they are entitled at Law or in equity. In
addition, each of the Company and Indemnitee (a) consents to submit itself to
the personal jurisdiction of any federal court located in the state of Delaware
or any Delaware state court in the event any dispute arises out of this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(c) agrees that it will not bring any action relating to this Agreement in any
court other than a federal or state court sitting in the state of Delaware.

 

11



--------------------------------------------------------------------------------

14. SEVERABILITY. If any provision or provisions of this Agreement shall be held
by a court of competent jurisdiction to be invalid, void, illegal or otherwise
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, void, illegal or unenforceable, that is not itself
invalid, illegal, void or otherwise unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable to the fullest extent
permitted by law; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal, void or
otherwise unenforceable), that is not itself invalid, illegal, void or otherwise
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.

15. MODIFICATION AND WAIVER. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

16. NOTICE BY INDEMNITEE. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification covered hereunder. The failure to so
notify the Company shall not relieve the Company of any obligation, which it may
have to Indemnitee under this Agreement or otherwise.

 

12



--------------------------------------------------------------------------------

17. NOTICES. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by and receipted for by the party to whom said notice or other communication
shall have been directed or if (ii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed or (iii) on the first business day following the date on which it is
mailed if delivered by a nationally recognized next-day courier service:

 

(a)   If to Indemnitee, to: (b)   If to the Company, to:   Central European
Distribution Corporation   3000 Atrium Way, Suite 265   Mt. Laurel, New Jersey  
Facsimile:   Attn:

18. IDENTICAL COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

19. HEADINGS. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

20. GOVERNING LAW. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the state of Delaware
without application of the conflict of laws principles thereof.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By  

 

  Name:   Title:

 

Indemnitee

 

14